Citation Nr: 0809069	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  95-22 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral eye 
disorder.  

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

3.  Entitlement to a disability rating in excess of 10 
percent prior to December 21, 2006, and in excess of 40 
percent therefrom, for service-connected seizure disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran had active military service from February 1965 to 
December 1967, from February 1968 to February 1972, from 
August 1972 to September 1975, and from March 1977 to May 
1980. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied service connection for 
PTSD, and a rating in excess of 10 percent for the service-
connected seizure disorder.  The veteran perfected an appeal 
of this decision.  

In October 2002, the RO denied the claim of service 
connection for a bilateral eye disorder and noted that the 
claim had been previously denied.  In January 2003, the 
veteran submitted a notice of disagreement; however, a 
statement of the case was not issued until April 2007.  The 
veteran subsequently perfected his appeal.  See VA Form 9 
dated in July 2007.  

Also in April 2007, the Appeals Management Center (AMC) in 
Washington, DC increased the disability rating for seizure 
disorder to 40 perfect, effective December 21, 2006.  This 
did not represent a complete grant of benefits.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim for an increased rating 
remains in controversy where less than the maximum available 
benefit is awarded). 

The record reflects that the veteran currently lives 
in Louisburg, Kansas.  

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant if further action is 
required.




REMAND

On VA Form 9, filed in July 2007, regarding the issue of 
entitlement to service connection for bilateral eye disorder 
the veteran checked the box indicating that he wanted a 
Central Office hearing.  However, based on additional 
comments made on the document it was unclear whether the 
veteran in fact did want a hearing.  As such, in January 
2008, VA sent the veteran a letter requesting clarification 
as to whether he wanted a hearing.  Later that month, the 
veteran responded that he wanted a hearing before a Veterans 
Law Judge (VLJ) sitting at the RO (Travel Board hearing).  

A review of the record reflects that in February 2001 the 
veteran attended a hearing before a VLJ who is no employed at 
the Board.  The issues at that time included entitlement to 
service connection for PTSD and an increased rating for 
seizure disorder.  In August 2003, the veteran advised VA 
that he did not want another hearing; however, on the VA Form 
9 submitted in July 2007, the veteran specifically indicated 
that he wanted to appeal "all the issues from and started in 
June 1980 . . . ."  Therefore, the Board will construe the 
veteran's current hearing request to cover all three issues 
currently on appeal.  

Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following action:

Schedule the veteran for a Travel Board 
hearing at the RO.  

The purpose of this REMAND is to comply with due process 
requirements.  No action is required of the veteran until 
further notice.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



